Consent of Independent Registered Public Accounting Firm The Board of Directors and Shareholder Nationwide Life Insurance Company: We consent to the incorporation by reference in this Registration Statement on Form N-4 our reports on Nationwide Variable Account-II and Nationwide Life Insurance Company and subsidiaries, dated March 13, 2012 and March 1, 2012, respectively, which appear in the Registration Statement on Form N-4 (FileNo.333-177441).We also consent to the reference to our firm under the heading “Independent Registered Public Accounting Firm” in the Statement of Additional Information incorporated by reference into this Registration Statement. /s/ KPMG LLP Columbus, Ohio October 15, 2012
